Case: 21-50500     Document: 00516074331        Page: 1    Date Filed: 10/29/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   October 29, 2021
                                 No. 21-50500
                               Summary Calendar                     Lyle W. Cayce
                                                                         Clerk


   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Fernando Contreras-Rojas,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-579-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:
         Fernando Contreras-Rojas appeals the sentence imposed following his
   guilty plea conviction of illegal reentry. The sole argument Contreras-Rojas
   raises on appeal is that the enhancement of his sentence under
   8 U.S.C. § 1326(b)(1) is unconstitutional because the fact of a prior
   conviction was neither found by a jury nor alleged in the indictment. He
   acknowledges that this argument is foreclosed by Almendarez-Torres v. United
   States, 523 U.S. 224 (1998), but he wishes to preserve the issue for further
Case: 21-50500      Document: 00516074331            Page: 2       Date Filed: 10/29/2021




                                      No. 21-50500


   review. The Government has moved for summary affirmance or, in the
   alternative, for an extension of time to file a brief.
          Almendarez-Torres held that a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury for
   purposes of a statutory sentencing enhancement. 523 U.S. at 239-47. This
   court has held that subsequent Supreme Court decisions such as Alleyne v.
   United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530 U.S. 466
   (2000), did not overrule Almendarez-Torres.              See, e.g., United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano,
   492 F.3d 624, 625-26 (5th Cir. 2007).          Accordingly, Contreras-Rojas’s
   concession of foreclosure is correct, and summary judgment is appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Over fourteen years ago, this court opined that appeals based on
   Almendarez-Torres are virtually all frivolous. See United States v. Pineda-
   Arrellano, 492 F.3d 624, 625 (5th Cir. 2007).              After hundreds, if not
   thousands, more cases challenging Almendarez-Torres, we reiterate and
   reaffirm our statement that “[i]n the future, barring new developments in
   Supreme Court jurisprudence, arguments seeking reconsideration of
   Almendarez-Torres will be viewed with skepticism.” Id. at 626. We urge
   “appellants and their counsel not to damage their credibility with this court
   by asserting non-debatable arguments.” Id. at 626. We meant it then and
   mean it now.
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the district court’s judgment is AFFIRMED.




                                            2